Case 2:19-cv-01509-RFB-VCF Document 1-4 Filed 08/29/19 Page 1 of 11

Exhibit 3
Case 2:19-cv-01509-RFB-VCF Document 1-4 Filed 08/29/19

€ docnuzum

LE WITH
GON Meet

 

xX sg

Are Fermented Foods
Helpful for People with

Candida Issues? Ask the.

Organixx
1.3K views : 1 year ago

Doc Nuzum interview

mycustomerheipdesk
1.5K views - 3 years ago

Is it Safe to Detox While
Pregnant and/or

Page 2 of 11

sen ou
son ome

SES

ae

ee

Pee

Breastfeeding? | "Ask the...

Organixx
714 views - 6 months ago

Dr Nuzum.

slem687
62 videos

Top Hacks to Balance Your

Stomach Acid | How to
Treat Low Stomach Acid
Organixx

11K views - 11 months ago

“The Three I's" (interview
by Doc Nuzum)

Dan Nuzum
804 views - 3 years ago

8s

|...

Soe

Paget
Case 2:19-cv-01509-RFB-VCF Document 1-4 Filed 08/29/19 Page 3 of 11

€- doc nuzum Xx S@
; ew vi reer wey
Dr Nuzum :
Zotan Peric
15 videos

she

Dr. Daniel Nuzum

Helen Miguel
6 videos

eRe

John Malanca Interviews
 . Functional Foods Expert
job Hales & Dr Dane! Nan. NHS Dr. Daniel Nuzum

The Sacred Plant
10K views - 5 months ago

Dr Nuzum :

Kelly Dawn Anderson
Updated today

see

Dr Nuzum
jimmy knapek
15 videos

The Funnel - What's :
Missing in Modern

Medicine - Dr. Nuzum

Dr. Nuzum

 

PageQ
Case 2:19-cv-01509-RFB-VCF Document 1-4 Filed 08/29/19 Page 4 of 11

   

ote
€ doc nuzum Xx SH Fe
Bi y prem VP SF 2 TR FERW WAU PRY BEV ELS ELAR Be Py
eee - Best Supplementing for
.. ies MTHER | "Ask the Doc” wi...
eee 3 Organixx
mmm |= 4. 1K views - 7 year ago
Bo one Fermented Foods & :
Saale etc Candida | Do Probiotic
ee ee Beata

rai S Foods Prevent Yeast Infe...
Sowe 826 (Organixx
3.1K views - 10 months ago

£32

Dr Nuzum’s 3 favorite
Organixx supplements!
Organixx

7.1K views - 2 years ago

Is it Safe to Workout While
Detoxing? Should you
Exercise while Detoxing’...

Organixx
2.6K views - 12 months ago

eee

Is it Possible to Overdose:
on Supplements? | "Doc
Talks" with Dr. Daniel Nuz...
Organixx

6K views - 9 months ago

Can | Take Probiotics & :
Enzymes Together? | “Ask
the Doc" with Dr. Daniel N...

Organixx
6.8K views - 11 months ago

 

Page 10
Case 2:19-cv-01509-RFB-VCF Document 1-4 Filed 08/29/19 Page 5 of 11

€ doc nuzum x

 

interview with Dr. Nuzum...
Organixx
4.7K views - 8 months ago

Signs You Have too much
Estrogen (If You're a
Woman) | "Doc Talks” wit...
Organixx

10K views - 10 months ago

eee

The Link Between
Emotional Health and
Sleep | "Doc Talks" with D...
Organixx

5.4K views - 6 months ago

eee

Doc Nuzum

Empty Hand Combat
25 views - 3 years ago

BES

When Is the Best Time to
Take Vitamins and
Supplements? | "Doc Talk...

Organixx
21K views - 9 months ago

eas

MTHER Gene Mutation:
Best Supplementing for
MTHER | "Ask the Doc" wi...
Organixx

4.1K views - 1 year ago

eee

 

Page 1 1
Case 2:19-cv-01509-RFB-VCF Document 1-4 Filed 08/29/19 Page 6 of 11

   
   
  

Do You Lose lodine Stores :
a From Sweating? | "Ask the
Haley Neos eo a. ;
fallen aa ae Doc’ with Dr. Daniel Nuzu...
Organixx
613 views - 7 months ago

fae

Dr.Nuzum: Detox 1 and
Detox 2

Sharon Hynes
6 videos

 

£39

Dr. Nuzum with Sean & Ty!

onebode48
643 views - 2 years ago

Do You Have These 3
Inflammation Symptoms? |
"Doc Talks" with Dr. Danie...
Organixx

5.5K views - 1 year ago

See

BSB

Fulvic Acid Explained
Beal Media
76K views - 3 years ago

eee

is Detoxing Dangerous?
When Detoxing Can Be
Dangerous | "Doc Talks"...
Organixx

 

Page 12
Case 2:19-cv-01509-RFB-VCF Document 1-4 Filed 08/29/19 Page 7 of 11

 

€< doc nuzum x

In What Order Should You
Detox Your Body? Proper
Order of Cleansing | "Doc...
Organixx

4.4K views - 1 year ago

Ses

see

iThrive Founder, Jon
McMahon, Interviews Dr.
Daniel Nuzum about 7M+-...
Organixx

6.1K views - 9 months ago

eae

Dr. Daniel Nuzum &
Jonathan Hunsaker
Discuss Anti-Aging 10711 |...
Organixx

25K views - 8 months ago

see

Dr Daniel Nuzum 2
Frank Davis
7.6K views - 2 years ago

ees

Jeff Hays Interviews
Nutritional Expert Dr.
Daniel Nuzum on Reversi...
Organixx

743 views - 8 months ago

see

Exercises That Can Help
Ease Back Pain | "Doc
Talks" with Dr. Daniel Nuz...
Organixx

RO saieware . Rornanthe ann

 

Pagel
Case 2:19-cv-01509-RFB-VCF Document 1-4 Filed 08/29/19 Page 8 of 11

iL}
Tr

 

€ doc nuzum x

    

with Dr. Daniel Nuzum
Organixx
4.9K views - 6 months ago

See

Physical Health - Living an
INSPIRED life with Doc
Nuzum | I.N.S.PI.R.E.D H...

Organixx
z.2K views - 1 year ago

eas

Do Supplements Have Side
Effects? | "Doc Talks" with
Dr. Daniel Nuzum

Organixx
8.2K views - 9 months ago

$e >

Common Mineral and
Vitamin Deficiencies |
Vitamin Deficiency Signs...
Organixx

2.4K views - 7 months ago

Green Sticks with Sean &
Ty with Doc Nuzum!

onebode48
273 views - 2 years ago

eee

eee

Signs & Symptoms of
Vitamin D Deficiency | "Doc
Talks" with Dr. Daniel Nuz...

Organixx
2.3K views - 7 months ago

 

Page 14
Case 2:19-cv-01509-RFB-VCF Document 1-4 Filed 08/29/19 Page 9 of 11

€ doc nuzum x

 

 

eS

Emotions as Explained in
Oriental Medicine | "Doc
Talks" with Dr. Daniel Nuz...
Organixx

4.6K views - 5 months ago

Doc Nuzum
Empty Hand Combat
343 views - 4 years ago

see

 

    

    

e283

o Emotions - Living an
iNsT nee INSPIRED life with Doc
ane Nuzum | I.N.S.PLR.E.D H...

. i eee 2 Organixx
maa = 2. 8K views - 1 year ago

   

Episode 1: AUTISM MAMA
BEAR TALK with Doc
Nuzum

Autism Mama Bear Talk
38 views - 1 year ago

#e¢

Bee

a 5 Other Uses for Medicinal
att USES OF @ Mushrooms | "Ask the Doc"
YTS HLT with Dr. Daniel Nuzum

T Organixx
3.5K views - 4 months ago

 

eee

Dr. Nuzum speaks about
Fulvic Acid

Beal Media
22K views - 3 years ago

 

Page L5
Case 2:19-cv-01509-RFB-VCF Document 1-4 Filed 08/29/19 Page 10 of 11

< & Daniel Nuzum

 

fe Share

©

Posts from 1992

 

< Q Daniel Nuzum

Posts from 1992

 

Daniel Nuzum see
February 26, 1992°©-@

0

Graduated from National University of

Medical Sciences - USA
February 26, 1992

 

Page _L 6
Case 2:19-cv-01509-RFB-VCF Document 1-4 Filed 08/29/19 Page 11 of 11

We eetiacgey a OE CORR Atk *

Got Maria

PEER AR SS

a Lee (A MRE i Brave

 

& Tied Hane sgn Oy Guta genes i
Cape 8 BAIR

   

ey oe =

 

 

Page L 7
